Exhibit 10.2

ESCROW AGREEMENT

This Escrow Agreement (“Escrow Agreement”) is entered into effective June 11,
2014, among Ping Chen, Shengfen Lin, Wenge Chen, Bei Lu and Dianfu Lu
(collectively the “CTek Shareholders”), CLEANTECH INNOVATIONS, INC., a Nevada
corporation with its principal executive offices located at C District, Maoshan
Industry Park, Tieling Economic Development Zone, Tieling, Liaoning Province,
China 112616 (“CTek”) and HOLLAND & KNIGHT LLP, a Florida limited liability
partnership (“Escrow Agent”). The CTek Shareholders and CTek are referred to
collectively as the “Parties” and each a “Party”.

WHEREAS, the Parties are contemporaneously herewith entering into a Divestiture
and Exchange Agreement in order to enable, among other things, the restructuring
of CTek (the “Exchange Agreement”); and

WHEREAS, pursuant to the Exchange Agreement, each of the CTek Shareholders are
to deliver to Escrow Agent the stock certificates representing their entire
interests in CTek as follows:

 

CTek Shareholder

   Certificate Number    Number of Shares  

Ping Chen

   2004      755,635   

Shengfen Lin

   2005      755,635   

Wenge Chin

   2003      2,117,691   

Bei Lu

   2001      9,482,751   

Dianfu Lu

   2002      2,117,691   

(collectively the “CTek Stock Certificates”); and

WHEREAS, pursuant to the Exchange Agreement, CTek is to deliver to Escrow Agent
evidence of its one hundred percent (100%) ownership of Liaoning Creative
Bellows Co., Ltd., incorporated in the province of Liaoning in the People’s
Republic of China, which, in turn, wholly owns Liaoning Creative Wind Power
Equipment Co., Ltd., incorporated in the province of Liaoning in the People’s
Republic of China, and such documentation required to transfer all (100%) of the
ownership interest therein to the CTek Shareholders (the “China Business
Ownership Evidence” and, with the CTek Stock Certificates, the “Documents”).

In consideration of the obligations set forth herein and in the Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Recitals, Definitions and Conflicts. The Parties each confirm that the
recitals set forth above are correct. Capitalized terms not defined herein shall
have the meanings ascribed thereto in the Exchange Agreement. To the extent of
any conflict between the terms of the Exchange Agreement and this Escrow
Agreement, this Escrow Agreement shall prevail.



--------------------------------------------------------------------------------

2. General Terms of Escrow. Escrow Agent agrees to act as escrow agent in
accordance with this Escrow Agreement. Each of the CTek Shareholders shall
deliver their CTek Stock Certificates to Escrow Agent contemporaneously with
their execution and delivery of the Agreement and this Escrow Agreement. CTek
shall deliver the Creative Bellows Ownership Evidence to Escrow Agent
contemporaneously with its execution and delivery of the Agreement and this
Escrow Agreement. Upon receipt of the Documents, Escrow Agent shall provide the
Parties with notice thereof. Escrow Agent shall not be responsible for: (a)
notifying any party if the Documents are not received; or (b) any matters beyond
the direct and exclusive control of Escrow Agent.

3. CTek Share Voting. During the period in which the CTek shares are held in
escrow hereunder, such shares shall be voted in accordance with the direction of
Mr. Terry McEwen pursuant to proxies given to him in such regard by the CTek
Shareholders.

4. Transfer of China Business Ownership. Upon the transfer of the ownership of
Liaoning Creative Bellows Co., Ltd. by CTek to a British Virgin Islands entity
wholly-owned by it (the “BVI Company”), CTek shall transfer to Escrow Agent
evidence of its ownership of the BVI Company and such evidence shall henceforth
be considered to be the China Business Ownership Evidence hereunder. Upon
receipt thereof, Escrow Agent shall provide the Parties with notice thereof.

5. Delivery of Documents. Upon the earlier of:

(a) notice to Escrow Agent from CTek that all conditions for the Distribution
under the Exchange Agreement have been satisfied or waived and the BVI Company
is the owner of Liaoning Creative Bellows Co., Ltd., which notice shall be given
promptly upon the completion of such conditions; or

(b) September 10, 2014,

Escrow Agent shall deliver the Documents as follows:

(i) the CTek Stock Certificates shall be delivered to a Person designated by
CTek in writing, such that the underlying shares do not become Treasury Shares
pursuant to Nevada corporation law; and

(ii) the China Business Ownership Evidence shall be delivered to the CTek
Shareholders.

6. Resolution of Disputes. In the event of any dispute between Parties regarding
the Documents held by Escrow Agent, or in the event Escrow Agent shall receive
conflicting demands or instructions with respect thereto, Escrow Agent may
withhold delivery of the same to any Party until Escrow Agent receives either:
(a) written instructions from the Parties with respect to the delivery of the
same; or (b) an order from a court of competent jurisdiction that is binding
upon Escrow Agent regarding to the delivery of the same.

 

2



--------------------------------------------------------------------------------

7. Interpleader. In the event of any controversy or dispute arising under or
relating to this Escrow Agreement, Escrow Agent, after ten (10) days prior
written notice to each Party shall have the right to initiate an interpleader
action in the courts of the State of New York or of the United States of America
for the Southern District of New York naming the Parties and any other parties
as may be appropriate in the opinion of Escrow Agent. Each Party, jointly and
severally, shall indemnify and hold Escrow Agent harmless from all costs,
including attorneys’ fees, in connection with such interpleader action. If
Escrow Agent gives notice to the Parties that it intends to initiate an
interpleader action, and if Escrow Agent desires to represent NYGG (Asia) Ltd.
(“NYGG”), (a creditor of CTek and Escrow Agent’s client in the transaction
underlying this Escrow Agreement, in such interpleader action or any other
action to be filed in connection with this Escrow Agreement, Escrow Agent shall
include with its notice to Parties a resignation as Escrow Agent, in which event
the Parties shall select a mutually acceptable third party to serve as escrow
agent hereunder and to bring such interpleader action.

8. Consultation with Counsel. Escrow Agent may consult with counsel of its own
choice and shall have full and complete authorization and protection for any
action taken or suffered by it hereunder in good faith and in accordance with
the opinion of such counsel.

9. Release of Liability; Indemnification of Escrow Agent. Escrow Agent shall not
be liable for any mistakes of fact or errors in judgment, or any acts or
omissions of any kind, unless caused by its willful misconduct or gross
negligence. The Parties jointly and severally agree to release and indemnify and
hold Escrow Agent harmless from any and all claims, demands, causes of action,
liability, damages, judgments, including the reasonable costs of defending any
action against it, together with any reasonable attorneys’ fees incurred
therewith (collectively “Liabilities”), in connection with Escrow Agent’s
undertaking pursuant to this Escrow Agreement, unless such act or omission is a
result solely of the willful misconduct or gross negligence of Escrow Agent.

10. Reliance on Documents. Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, may
assume the validity and accuracy of any statements or assertions contained in
such writing or instrument, and may assume that persons purporting to give any
writing, notice or instruction in connection with the provisions hereof has been
duly authorized to do so. Escrow Agent shall not be liable in any manner for the
sufficiency or correctness as to form, manner of execution, or validity of any
written statements or instructions delivered to it. Escrow Agent shall not be
liable in any manner for confirming, or failing to confirm, the identity,
authority, or rights of any party hereunder. Escrow Agent undertakes to perform
only such duties as are expressly set forth herein, and there are no implied
duties or obligations of Escrow Agent.

11. Limitations on Escrow Agent’s Actions. Escrow Agent shall not be required to
institute or defend any action or legal process involving any matter referred to
herein which in any manner affects it or its duties or liabilities hereunder
unless or until requested to do so by any party hereto, and then only upon
receiving full indemnity, in an amount and of such character as it shall
reasonably require, against any and all Liabilities in relation thereto, except
in the case of its own gross negligence or willful misconduct.

 

3



--------------------------------------------------------------------------------

12. Limitation on Escrow Agent’s Knowledge. Escrow Agent shall not be bound or
in any way affected by any fact or circumstance affecting or alleged to affect
the rights or obligations of any other person, unless it has received written
notice thereof signed by a Party (a copy of any such notice shall be delivered
promptly to all other Parties).

13. Resignation of Escrow Agent. Escrow Agent may resign upon thirty (30) days
written notice to the Parties. If a successor escrow agent is not appointed
within such 30-day period, Escrow Agent may petition any court of competent
jurisdiction to name a successor.

14. Discharge of Escrow Agent. Escrow Agent shall be discharged of its
obligations hereunder upon the delivery of the Documents held by it in
accordance with the terms of this Escrow Agreement, including any delivery
pursuant to an interpleader action.

15. Notices. All notices, demands, or other communications hereunder shall be in
writing and given to the person(s) to whom the notice is directed, either by:
(a) actual delivery at the address(es) stated below, including a national
overnight delivery service, which shall be deemed effective at the time of
actual delivery; (b) certified mail, return receipt requested, addressed as
stated below, posted and deposited with the U.S. Postal Service, which shall be
deemed effective three business days after being so deposited; (c) facsimile
transmission to the facsimile transmission number stated below, provided that
there is contemporaneous deposit of such notice with a national overnight
delivery service addressed as stated below, which notice shall be deemed
effective upon the earlier to occur of: (i) completion of the facsimile
transmission; or (ii) actual delivery; or (d) e-mail transmission to the e-mail
address stated below, provided that there is simultaneous deposit of such notice
with a national overnight delivery service addressed as stated below, which
notice shall be deemed effective upon the earlier to occur of: (i) completion of
the e-mail transmission; or (ii) actual delivery by the overnight delivery
service. All notices, demands, or other communications hereunder shall be
addressed as follows:

 

If to CTek:    CleanTech Innovations, Inc.    C District, Maoshan Industry Park,
   Tieling Economic Development Zone,    Tieling, Liaoning Province, China
112616    Attention: Bei Lu    Tel: 86-13904026412    Email: beilv2010@163.com

with a copy to:

   NYGG (Asia) Ltd.    12th Floor Ruttonjee House,    11 Duddell Street   
Central, Hong Kong    Attention: Ming Li    Tel: 86-10-6581-4338

 

4



--------------------------------------------------------------------------------

and:

   Holland & Knight LLP    31 West 52nd Street    New York, New York 10019
U.S.A.    Attention: Neal N. Beaton, Esq.    Tel: 1-212-513-3470    Fax:
1-212-341-7103    Email: neal.beaton@hklaw.com

and:

   Stevens & Lee P.C.    1818 Market St., 29th Fl   

Philadelphia, PA 19103 U.S.A.

Attention: William W. Uchimoto, Esq.

   Tel: 215-751-2876   

Fax: 610-371-7742

Email: wwu@stevenslee.com

If to the CTek Shareholders:    C District, Maoshan Industry Park,    Tieling
Economic Development Zone,    Tieling, Liaoning Province, China 112616   
Attention: Bei Lu    Tel: 86-13904026412    Email: beilv2010@163.com If to
Escrow Agent:    Holland & Knight LLP    31 West 52nd Street    New York, New
York 10019 U.S.A.    Attention: Neal N. Beaton, Esq.    Tel: 1-212-513-3470   
Fax: 1-212-341-7103    Email: neal.beaton@hklaw.com

with a copy to:

   Holland & Knight LLP    50 N. Laura Street, Suite 3900    Jacksonville,
FL 32202 U.S.A.    Attention: Crystal J. Adkins, Esq.    Tel: 1-904-798-5442   
Fax: 1-904-358-1872    Email: crystal.adkins@hklaw.com

16. Reimbursement of Expenses. The Parties jointly and severally agree to
reimburse Escrow Agent upon request for all expenses, including attorneys’ fees,
incurred by it in performing its duties hereunder. Escrow Agent may deduct the
amount thereof from the sums held at the time of disbursement pursuant to the
interpleader or otherwise.

 

5



--------------------------------------------------------------------------------

17. Waiver of Conflict. The Parties acknowledge that Escrow Agent has served as
counsel for NYGG in the transaction of which this Escrow Agreement is a part
(including, without limitation, the Exchange Agreement) and that Escrow Agent
has been requested to serve as such for the convenience of the Parties
notwithstanding such relationship with NYGG. Accordingly, in the event a dispute
or controversy relating to this Escrow Agreement (a “Dispute”) arises between
Parties, the Parties agree (i) to permit Escrow Agent to continue to represent
NYGG in connection with the resolution of such Dispute (provided, however,
Escrow Agent shall resign promptly from its duties under this Escrow Agreement
at the request of any Party), (ii) to waive any conflict of interest on the part
of Escrow Agent resulting from such continued representation of NYGG, (iii) not
to seek to disqualify Escrow Agent from such continued representation of NYGG,
and (iv) not to sue, and hereby release and exculpate, Escrow Agent with respect
to any claim, cause of action or right of such parties that might have accrued
as a result of Escrow Agent’s continued representation of NYGG.

18. Submission to Jurisdiction.

(a) Each Party hereby irrevocably and unconditionally (i) agrees that any legal
action, suit or proceeding arising out of or relating to this Escrow Agreement
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York and (ii) submits to the exclusive
jurisdiction of any such court in any such action, suit or proceeding.

(b) Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Escrow Agreement in any court referred to this Section 18 and the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

19. Governing Law. This Escrow Agreement will be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely within such State, without regard to
the conflicts of law principles of such State.

20. Counterparts. This Escrow Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts, each of which shall
constitute an original, but all taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this Escrow
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Escrow
Agreement.

21. Third Party Beneficiaries. It is expressly agreed by each Party that each
creditor of CTek, including NYGG, is a third-party beneficiary of the terms and
conditions of this Escrow Agreement, and each of them shall have the right to
enforce any provision of this Escrow Agreement affecting their respective rights
hereunder.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the CTek Shareholders, CTek and Escrow Agent has
executed this Escrow Agreement this 11th day of June, 2014.

 

/s/ Ping Chen

    CLEANTECH INNOVATIONS, INC. Ping Chen         By:  

/s/ Terry McEwen

/s/ Shengfen Lin

      Name:   Terry McEwen Shengfen Lin       Title:   Chief Executive Officer

/s/ Wenge Chen

        Wenge Chen     HOLLAND & KNIGHT LLP

/s/ Bei Lu

    By:  

/s/ Neal N. Beaton

Bei Lu       Neal N. Beaton       Partner

/s/ Dianfu Lu

        Dianfu Lu        

 

7